DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an Examiner’s statement of reason for allowance:
Marzencki et al. (US 2012/0036198 A1), teaches a method of self-organizing sensor nodes in a WSN includes configuring sensor nodes to in turn broadcast consecutive messages at a plurality of pre-defined and incrementally increasing power levels; detecting receipt of the broadcasted messages at each of the sensor nodes and notifying a master node as to the identity of each sensor node receiving the broadcasted message and the power level at which it was received to define a detected neighborhood for each sensor node; determining relative locations of sensor nodes with the detected neighborhoods; and mapping relative locations of the sensor nodes by the master node based on results of the neighborhood detection and known locations of two anchor nodes. 
Vankov et al. (US 2009/0052333 A1) teaches a method of analyzing a network to identify fault conditions that are likely to impact system performance, and only these fault conditions are simulated. By providing a methodology for selecting classes of node pairs to test, and prioritizing the faults to simulate, a first-order survivability analysis of large networks can be performed efficiently and effectively. The efficiency of this technique is also enhanced by providing test packets that are representative of a wide 
McCormack et al. (US 6,295,527 B1) teaches a method for establishing and viewing groups of devices within a network of devices. A filter mechanism is coupled to a database of information about devices in a network having multiple network devices such as switches and routers. The database stores a filter metadata table that describes criteria by which the information in the database can be filtered to establish groups of the devices. The filter mechanism receives a set of user-entered criteria, selected from among the filter criteria, that define a group of the devices. The database provides a dynamic view of network devices that meet the user-entered criteria. The membership of each device group defined by a filter is dynamically evaluated when a view is requested for a filter. The mechanisms are data-driven and can accommodate different devices as well as changes in existing devices and introduction of new devices.
Marzencki, Vankov, McCormack and other prior arts do not singularly or in combination disclose the limitations “determining similarities between the plurality of vectors; clustering, based at least upon the similarities, the plurality of vectors into a plurality of clustered vectors; defining a policy based at least upon the plurality of clustered vectors, the policy prohibiting communications between at least two nodes of the plurality of nodes in the network; presenting the policy to a user, via a user interface (UI) including the plurality of clustered vectors, to enable collection of user feedback via input parameters, the input parameters including at least time granularity or clustering granularity in generating the plurality of clustered vectors” in independent claim 1 and similarly in independent claims 11 and 18. These limitations in combination with the 
Dependent claims 2-10, 12-17 and 19-20 are allowed based on their dependencies on their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673. The examiner can normally be reached 8:30 -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/D.F.D/ Examiner, Art Unit 2451                                                                                                                                                                                             
/JOHN B WALSH/Primary Examiner, Art Unit 2451